Citation Nr: 0110527	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-04 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for pneumonia.

2.  Entitlement to service connection for tonsillitis.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for residuals of a dislocated elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision from the Jackson, 
Mississippi Department of Veterans Affairs (VA) Regional 
Office (RO) which denied entitlement to the benefits sought.

The claims for entitlement to service connection for 
tonsillitis and pneumonia will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The most recent unappealed decision which denied 
entitlement to service connection for a left elbow disorder 
was dated in August 1991, with notification sent on August 
28, 1991.

2.  The evidence submitted subsequent to the August 1991 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers, it bears directly 
and substantially on whether the veteran's left elbow is 
related to service, and it must be considered in order to 
fairly decide the merits of his claim.


CONCLUSIONS OF LAW

1.  The August 1991 rating decision which denied entitlement 
to service connection for a left elbow fracture or 
dislocation is final.  38 C.F.R. §§ 3.104, 20.302 (2000).

2.  New and material evidence has been submitted to reopen a 
claim for service connection for a left elbow fracture or 
dislocation.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for residuals of a left elbow injury.

A rating decision dated in August 1991, is the most recent 
prior denial of service connection for a left elbow disorder.  
Notification was sent on August 28 1991.  The veteran did not 
appeal this decision within one year of the notification 
letter and the decision is final.  Formerly 38 U.S.C.A. 
§ 4005 (1982); 38 C.F.R. § 19.192 (1986); currently 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302 (2000).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed. 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000) 
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim. Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The Court has reviewed and 
upheld the standards regarding the issue of finality. Reyes 
v. Brown, 7 Vet. App. 113 (1994).  

In this matter the Board notes that the RO reopened this 
claim and denied it as not well grounded in its July 1999 
rating decision currently on appeal.  Regardless of the 
actions undertaken by the RO, the Federal Circuit has 
specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Evidence previously before the RO includes service medical 
records.  These reveal that the veteran was treated for a 
dislocated left elbow in November 1943, caused by a boxing 
injury.  The dislocation was completely reduced, X-rays 
showed no evidence of fracture, and by the end of December 
1943, the left arm was said to be essentially recovered and 
he was returned to full duty.  His January 1946 separation 
examination revealed normal findings.  

A private physician's letter dated in June 1991, along with 
treatment records from 1980 to 1988, gives a history of a 
minor traumatic elbow injury in September 1980, after he 
slipped from a ladder and bruised the left elbow.  This 
evidence was cited by the RO in its August 1991 denial.

Also previously before the RO are X rays of the left elbow 
from March 1982, which showed findings of an old fracture 
deformity of the upper end of the radius, along with a bone 
ossicle said to be presumably related to previous trauma and 
evidence of degenerative arthritis.  Findings from a VA 
examination, conducted in the same month yielded an 
impression of marked degenerative changes of the left elbow 
especially about the head of the radius with free bone 
fragment, related to old trauma, but not able to be 
identified as to the source.    

Evidence which was dated from between October 1980 and 
December 1980, but not associated with the file until after 
August 1991, includes copies of lay statements from three 
fellow servicemembers.  They essentially stated that they 
were aware that the veteran had injured his elbow in November 
1943, remained hospitalized for the elbow until January 1944, 
and continued to have problems with the elbow thereafter, but 
did not seek medical treatment until it began to interfere 
with his work.  

Also received after August 1991 are VA treatment records from 
1999 through 2000, which reveal ongoing left elbow problems.  
These include a September 1999 treatment record which noted a 
lateral epicondylar injury in the left arm due to a boxing 
injury and a May 2000 treatment record, which diagnosed the 
same, but included an additional diagnosis of degenerative 
joint disease due to boxing injury.  

Upon review of the evidence, the Board finds that the veteran 
has submitted new and material evidence to reopen his claim 
for service connection for residuals of a left elbow injury.  

The evidence, namely the lay statements and the 1999 and 2000 
treatment records which mention the left elbow disability all 
submitted after the most recent prior final denial of 1991 is 
"new" as it was not available for review in 1991, and it is 
"material" since it bears directly on matters which were the 
bases of the prior denial of service connection.  


ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for a left elbow 
disorder, the appeal is reopened.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Regarding the left elbow injury 
claim, another examination is needed to determine the 
etiology of the veteran's current left elbow disorder.  The 
veteran previously underwent a VA examination in March 1982, 
which resulted in inconclusive findings regarding the 
etiology of his left elbow problems.  The report from this 
examination gives no indication whether this examination was 
conducted by an orthopedic specialist, nor is there any 
indication as to whether the claims file, to include service 
medical records, was ever reviewed.  

Regarding the claim for residuals of tonsillitis, the Board 
notes that while the veteran was treated for tonsillitis 
inservice, there is no VA examination associated with the 
claims file that addresses whether the veteran has current 
residuals from the tonsillitis.  In view of the expanded duty 
to assist, and the veteran's contentions of continued 
residuals, an examination should be scheduled.

Regarding the claim for pneumonia, the veteran has alleged in 
his Notice of Disagreement that he was hospitalized for 
pneumonia in the service and asserted that he had evidence of 
pneumonia residuals on his separation examination.  Available 
service medical records, including the January 1946 
separation examination do not reveal that he was treated for 
pneumonia or other lung abnormality, although there is 
evidence of treatment in December 1943 for catarrhal fever 
and tonsillitis.  The RO should ensure that all available 
service medical records have been associated with the claims 
file.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the NPRC for 
the purpose of obtaining any additional 
service records (administrative and 
medical) pertaining to the appellant's 
military service.  The RO should also 
request that NPRC conduct a search and 
provide copies of any additional 
inpatient, clinical, hospital or 
laboratory reports pertaining to the 
veteran, especially those pertaining to 
his alleged hospitalization for 
pneumonia.  All attempts to secure these 
records should be undertaken, to include 
referrals to all potential custodians of 
her service records in the event NPRC is 
unable to locate these records.

2.  The veteran should be requested to 
identify all sources of recent treatment 
received for any pertinent disability, 
and to also furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, not already in the claims 
folder should then be requested.  All 
records obtained should be added to the 
claims folders.

3.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to determine the most probable pathology 
of his claimed left elbow disorder. 
Therefore, the veteran's claims folder 
should be made available to and 
independently reviewed by this examiner 
prior to examination of the veteran.  X-
rays, laboratory tests, and/or other 
diagnostic studies, should be performed 
as deemed appropriate by the examiner. 
The orthopedic examiner must then 
correlate his or her findings and 
indicate whether it is more likely, less 
likely or as likely as not any current 
disorder of the left elbow is related to 
service.  A discussion of the salient 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.  The examination report should 
then be associated with the veteran's 
claims folder.

4.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current residuals of 
tonsillitis and/or pneumonia, if any.  
All laboratory tests, and/or other 
diagnostic studies, should be performed 
as deemed appropriate by the examiner. 
The examiner must then correlate his or 
her findings and indicate whether it is 
more likely, less likely or as likely as 
not there are any current residuals of 
the tonsillitis and/or pneumonia related 
to service.  A discussion of the salient 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.  The examination report should 
then be associated with the veteran's 
claims folder.  The claims folder should 
be made available to the examiner for 
review before the examination.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 



